Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
The application has been amended as follows: 
Claim 3, line 1, delete “2” and insert -- 1 -- thereat; and 

Claim 4, line 1, delete “2” and insert -- 1 -- thereat.


REASONS FOR ALLOWANCE

Claims 1, 3, 4 and 7-18 are allowed.  The following is an examiner’s statement of reasons for allowance: regarding claim 1, the claim has been amended to include the allowable subject matter of claim 2 (now cancelled).  Claims 3, 4, 14 and 15 depend from claim 1 and are therefore allowed for at least the same reasons.

Regarding claim 7, the claim was deemed allowable in the previous Office Action, but was objected to because it depended on a rejected base claim.  The claim has now been rewritten in independent form to overcome the aforementioned objection.  Claims 8-13, 17 and 18 depend from claim 7 and are therefore allowed for at least the same reasons.
Regarding claim 16, the claim was deemed to be allowed for the reasons provided in the previous Office Action.
The Examiner attempted to contact applicant’s Attorney of Record, Steven C. Patrick, Reg. No. 40,341, but was unsuccessful.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
August 15, 2022